DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed on 4/7/21 has been entered. Applicant amended claims 2-15 and added new claims 16-20. Therefore, claims 1-20 are currently pending in this application.

Claim Objections
Claims 1, 2 are objected to because of the following informalities:
-In claim 1, line 5, “the platinum-group metal concentration (PGM) of the GPF” should be changed to – a platinum -group metal concentration (PGM) of the GPF --. 
-In claim 1, line 6, “the PGM of the TWC2” should be changed to -- a PGM of the TWC2 --. 
-In claim 2, line 2, “the platinum-group metal concentration (PGM) of the TWC1” should be changed to -- a platinum-group metal concentration (PGM) of the TWC1--. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AlA), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre -AIA  35 U.S.C. 112, the applicant), regards as the invention.
-Claim 1 recites "the PGM of the GPF…the PGM of the TWC2". There is insufficient antecedent basis for this limitation in the claim.
-Claim 1 recites "the volume of the device”. There is insufficient antecedent basis for this limitation in the claim.
-Claim 2 recites "the ratio". There is insufficient antecedent basis for this limitation in the claim.
-Claim 2 recites "the PGM of the TWC1". There is insufficient antecedent basis for this limitation in the claim.
-Claim 4 recites “the sum’. There is insufficient antecedent basis for this limitation in the claim.
-Claim 5 recites "the total amount”. There is insufficient antecedent basis for this limitation in the claim.
-Claim 7 recites "the percentage’. There is insufficient antecedent basis for this limitation in the claim.
-Claim 7 recites "the total amount”. There is insufficient antecedent basis for this limitation in the claim.
-Claims 8, 9 recite "the washcoat load of the TWC2”. There is insufficient antecedent basis for this limitation in the claim.
-Claim 10 recites "the washcoat load of the GPF”. There is insufficient antecedent basis for this limitation in the claim.


-Claim 11 recites "the washcoat load of the TWC1”. There is insufficient antecedent basis for this limitation in the claim.
-Claim 12 recites "the oxygen storage capacity (OSC) of the TWC2”. There is insufficient antecedent basis for this limitation in the claim.
-Claims 13, 14 recite "the oxygen storage capacity (OSC) of the TWC1”. There is insufficient antecedent basis for this limitation in the claim.
-Claims 15-17 recite “the ratio”. There is insufficient antecedent basis for this limitation in the claim.
-Claim 15 recites "the total catalyst volume”. There is insufficient antecedent basis for this limitation in the claim.
-Claim 18 recites "the wash coat load (WCL) of the TWC2”. There is insufficient antecedent basis for this limitation in the claim.
-Claim 19 recites "the wash coat load (WCL) of the GPF”. There is insufficient antecedent basis for this limitation in the claim.
-Claim 20 recites "the oxygen storage capacity of the TWC1”. There is insufficient antecedent basis for this limitation in the claim.
Claims 3, 6 are rejected by virtue of their dependence on claim 1.

                                                               Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-Terminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 8; 2, 3, 5, 6, 7, 9, 10, 14, 16, 17, 18, 19 and 20 are provisionally rejected on the ground of non-statutory double patenting as being anticipated by claims 1 and 2; 3, 4, 5, 6, 7, 10, 11, 15, 16, 17, 19, 20 and 15, respectively, of the co-pending application No. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patent.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 12 are rejected under 35 U.S.C. 102a1 as being anticipated by            Fujiwara et al. (US 2010/0011749).
With regard to claim 1:
Fujiwara discloses an exhaust gas purification system for a gasoline engine, comprising in consecutive order the following devices:

wherein the platinum-group metal (PGM) concentration of the gasoline particulate filter  is greater than the PGM of the second three-way-catalyst (22) (no PGM is present in the second TWC)(see par. [0075])( it is inherent that the PGM is determined in g/f3 of the volume of the device).

    PNG
    media_image1.png
    305
    452
    media_image1.png
    Greyscale


With regard to claim 12:
The modified Fujiwara discloses the system according to claim 1, Fujiwara further discloses wherein the oxygen storage capacity (OSC) of the TWC2 is greater than the OSC of the GPF (see par. [0024, 0025]).

Claims 1, 3, 4, 10, 11 rejected under 35 U.S.C. 102 a1 as being anticipated by Koch et al. (US 2011/0120089), no oxygen storage
Koch discloses an exhaust gas purification system for a gasoline engine, comprising in consecutive order the following devices:

wherein the platinum-group metal (PGM) concentration of the gasoline particulate filter is 40% greater than the PGM of the second three-way-catalyst (28) (no Pt group metal on the second TWC) (see par. [0012, 0035]) (it is inherent that the PGM is determined in g/f3 of the volume of the device).

    PNG
    media_image2.png
    313
    752
    media_image2.png
    Greyscale


With regard to claim 3:
Koch discloses the system according to claim 1, Koch further discloses wherein the platinum-group metal concentration (PGM) of the TWC1 (see par. [0027]) is at least 40% greater than the PGM of the GPF (very small PGM in GPF) (see par. [0040]).

With regard to claim 4:
Koch discloses the system according to claim 1, Koch further discloses wherein the platinum-group metal concentration (PGM) of the TWC1 (see par. [0027]) is greater than the sum of the PGM of the GPF (very small amount PGM in GPF) (see par. 0040]) and TWC2 (no PGM is present in TWC2).



With regard to claim 10: 
Koch discloses the system according to claim 1, Koch further discloses wherein the wash coat load (WCL) of the GPF is from 0g/l to 150 g/l (see par. [0017]). 

With regard to claim 11:
Koch discloses the system according to claim 1, Koch further discloses wherein the wash coat load (WCL) of the TWC1 is greater than the WCL of the TWC2 (no washcoat on TWC2) (par. [0027]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 19 rejected under 35 U.S.C. 103 as being unpatentable over Koch et al. (US 2011/0120089).
With regard to claim 2:
Koch discloses the system according to claim 1, Koch further disclose the platinum-group metal concentration (PGM) of the TWC1 (22) (see par. [0011, 0027]) and the PGM of the 
Regarding to the claimed specific ratio range of the PGM of the TWC1 to the PGM of the GPF, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have selected the specific ratio range as claimed, since it has been held where the general conditions of a claim are disclosed in the art , it is not inventive to discover the optimum workable range by routine experimentation In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955).

With regard to claim 19:
The modified Koch discloses the system according to claim 1, Koch further discloses  wherein a wash coat load (WCL) of the GPF (see par. [0017]); however, Koch fails to disclose that the wash coat load of the GPF is from 50 g/ft3 to 110 g/ft3.
With regards to the specific range from 50 -110 g/ft3 of the wash coat load of the GPF, it would have been obvious for one having ordinary skill in the art to have selected the specific range as claimed since the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation In re Aller,220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). 

Claims 14, 20 are rejected under 35 U.S.C. 103 as being unpatentable over           Fujiwara et al. (US 2010/0011749).
With regard to claims 14, 20:
Fujiwara discloses the system according to claim 1, Fujiwara further discloses the TWC1 has an oxygen storage capacity (OSC) (see par. [0010]); however, Fujiwara fails to disclose that the OSC of the TWC1 is from 400mg to 1250 mg or from 500mg-900mg.


Regarding to the specific OSC ranges of the TWC1, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have selected the specific OSC ranges of the TWC1 being from 400-1250 mg or from 500mg-900mg, since it has been held where the general conditions of a claim are disclosed in the art , it is not inventive to discover the optimum workable range by routine experimentation In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955).

       Conclusion
Any inquiry concerning this communication from the examiner should be directed to Examiner Diem Tran whose telephone number is (571) 272-4866. The examiner can normally be reached on Monday -Friday from 8:30 a.m. - 5:00p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/Avww.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PHUTTHIWAT WONGWIAN, can be reached on (571) 270-5426. The fax number for this group is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/D.T./
Examiner, AU 3747

/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747